DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 33, 34, 36, 37, 46 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden et. al “The IWC Ocean Bund Diver’s Watch” in view of Ganter, US 3,620,005, Simon-Vermot, US 3,694,885, and Guyard, US 5,805,535.
Regarding claim 28, Meijden discloses a mechanical watch mechanism comprising: metallic parts, wherein each part of the mechanical watch mechanism has a relative magnetic permeability of less than 1.01 (col. 1, par 4 “completely anti-magnetic” also see col. 2 par. 1).
Meijden does not explicitly disclose one of the parts is a metallic shaft made of beryllium copper.
Ganter discloses a shaft (22) made of beryllium copper (col. 2 lines 22-25).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use a copper beryllium shaft in the device of Meijden since copper beryllium is anti-magnetic (Ganter, col. 1 line 54), Meijden does not specifically mention materials for the parts and Ganter states this will allow the ratchet to “not influence the balance wheel” while also being resistant to wear and tear (Ganter lines 49-55).
Meijden and Ganter do not explicitly disclose the shaft is coated with an amagnetic coating.
Simon-Vermot discloses an amagnetic coating to increase the hardness of the beryllium copper (col. 2 lines 1-5).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to add an electroless nickel coating because Simon-Vermot states “The electroless nickel is not self-lubricating, but has a low coefficient of friction and a high hardness, this representing favorable features”.
Meijden, Ganter and Simon-Vermot do not explicitly disclose mounting the shaft on gemstones.
Guyard discloses a watch including a shaft (21) mounted on gemstones (ruby, col. 5 lines 3-6).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to mount the shaft on gemstones because Guyard states “rubies being characterized by a great gliding capacity and a high wear resistance--the quality of the sliding action is optimum and remains constant”.  This would allow for a  low friction and high wear resistance pivot thus reducing friction losses.
Regarding claim 33, Meijden, Ganter, Simon-Vermot, and Guyard disclose the nickel layer has a phosphorous fraction of greater than 10% (Simon-Vermot discloses up to 11.5%).
Regarding claim 34, Meijden, Ganter, Simon-Vermot, and Guyard disclose the nickel layer is a chemical nickel layer.
Regarding claim 36, Meijden, Ganter, Simon-Vermot, and Guyard disclose the shaft is a pinion shaft, wherein the pinion shaft includes a pinion and a shaft, wherein the pinion and the shaft form a unit produced from one material block (Ganter, col. 2 line 22).
Regarding claim 37, Meijden, Ganter, Simon-Vermot, and Guyard disclose the shaft is a balance wheel shaft for rotatable mounting of the balance wheel (Ganter, abstract).
Regarding claim 46, Meijden discloses a method for producing a mechanical watch mechanism, comprising: 
producing individual parts of the mechanical watch mechanism (col. 4), wherein the individual parts are at least partially composed of metal and each individual part has a relative magnetic permeability of less than 1.01 (specifically col. 4 para. 2 “completely anti-magnetic) and assembling the individual parts to form a mechanical watch mechanism (col 4 para. 3-5, col. 6 para 4).
Meijden does not explicitly disclose one of the parts is a metallic shaft made of beryllium copper.
Ganter discloses a shaft (22) made of beryllium copper (col. 2 lines 22-25).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use a copper beryllium shaft in the device of Meijden since copper beryllium is anti-magnetic (Ganter, col. 1 line 54), Meijden does not specifically mention materials for the parts and Ganter states this will allow the ratchet to “not influence the balance wheel” while also being resistant to wear and tear (Ganter lines 49-55).
Meijden and Ganter do not explicitly disclose the shaft is coated with an amagnetic coating.
Simon-Vermot discloses an amagnetic coating to increase the hardness of the beryllium copper (col. 2 lines 1-5).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to add an electroless nickel coating because Simon-Vermot states “The electroless nickel is not self-lubricating, but has a low coefficient of friction and a high hardness, this representing favorable features”.
Meijden, Ganter and Simon-Vermot do not explicitly disclose mounting the shaft on gemstones.
Guyard discloses a watch including a shaft (21) mounted on gemstones (ruby, col. 5 lines 3-6).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to mount the shaft on gemstones because Guyard states “rubies being characterized by a great gliding capacity and a high wear resistance--the quality of the sliding action is optimum and remains constant”.  This would allow for a  low friction and high wear resistance pivot thus reducing friction losses.
Regarding claims 56, Meijden, Ganter, Simon-Vermot, and Guyard disclose the coating is the outermost layer of the shaft (Simon-Vermot, abstract).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden, Ganter, Simon-Vermot and Guyard in view of Wrought Copper Beryllium Alloy Compositions NPL (Alloy NPL).
Regarding claim 30, Meijden, Ganter, Simon-Vermot and Guyard do not explicitly disclose the claimed copper beryllium having 0.2% lead.
Alloy NPL teaches a copper beryllium alloy having 0.2% lead.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the alloy taught by the NPL for the purpose of high strength and machinability (Alloy NPL page 2, line 12).

Claims 31, 35 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden, Ganter, Simon-Vermot and Guyard in view of Miya, US 2004/0093730.
Regarding claims 31 and 35, Meijden, Ganter, Simon-Vermot and Guyard do not explicitly disclose the NiP coating is an amorphous metal.
Miya discloses an amorphous NiP metal coating [0037].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an amorphous metal NiP coating in the device of Ganter to ensure the hardness of the nonmagnetic materials and to provide an abrasion and scratch resistant finish as taught by Miya (abstract).
Regarding claim 57, Meijden, Ganter, Simon-Vermot, Guyard and Miya disclose the coating is the outermost layer of the shaft (Simon Vermot, abstract).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden, Ganter, Simon-Vermot and Guyard in view of Matthey SA NPL.
Regarding claim 38, Meijden, Ganter, Simon-Vermot and Guyard do not explicitly disclose the listed watch parts are produced from an alloy having the claimed constituents.
Matthey discloses an alloy used in the watch industry with main components cobalt, chromium, iron and nickel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the alloy taught by Matthey to produce at least one of the claimed parts for the reason that the alloy is known for its high tensile strength and corrosion resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 39, Meijden, Ganter, Simon-Vermot, Guyard, and Matthey disclose the alloy is composed of the following elements: between 39 and 41 percent cobalt, between 19 and 21 percent chromium, between 15 and 18 percent nickel, between 6.5 and 7.5 percent molybdenum, between 1.5 and 2.5 percent manganese, less than 3 percent other materials, and a residual content of iron (Matthey page 1).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden, Ganter, Simon-Vermot and Guyard in view of Araki, US 2012/0155229.
Regarding claim 40, Meijden, Ganter, Simon-Vermot and Guyard do not explicitly disclose titanium screws.
Araki discloses screws (61) made of a titanium alloy [0059].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use titanium screws in the device of Meijden because the titanium alloy is non-magnetic which follows with the design goals of Meijden.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden, Ganter, Simon-Vermot and Guyard in view of DuBois, US 2015/0286188.
Regarding claim 41, Meijden, Ganter, Simon-Vermot and Guyard do not explicitly disclose at least one part of the watch mechanism is a spiral spring of a balance wheel, an escapement wheel, and/or an escapement piece, and is produced from silicon.
Dubois discloses a timepiece assortment produced from silicon [0018]-[0024].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use parts produced from silicon as taught by Dubois for the purpose of avoiding adhesive bonding and because it is nonmagnetic and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden, Ganter, Simon-Vermot and Guyard in view of Von Gruenigen, US 2014/0198625.
Regarding claim 42, Meijden, Ganter, Simon-Vermot and Guyard do not explicitly disclose at least one part of the watch mechanism composed of an amagnetic high-grade steel which has more than 10% chromium.
Von Gruenigen discloses a pivot shaft made from an amagnetic high-grade steel which has more than 10% chromium [0042].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use parts produced from the steel taught by Von Gruenigen for the purpose of good machinability and amagnetic properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 43, Meijden, Ganter, Simon-Vermot, Guyard, and Von Gruenigen disclose the at least one part composed of the amagnetic high-grade steel is a shaft (Von Gruenigen, 1).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden, Ganter, Simon-Vermot and Guyard in view of Gruenig, US 2015/0286189.
Regarding claim 44, Meijden, Ganter, Simon-Vermot and Guyard do not explicitly disclose that the watch mechanism satisfies the NIHS 91-10 standard.
Gruenig discloses the importance of satisfying the standards [0024].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure the shock resistance and hardness of the pivot satisfied the NIHS 91-10 standard because standards are known requirements for ensuring quality work products for consumers and all manufacturers would have therefore been motivated to meet the known standard.

Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. Applicant argues that one having ordinary skill would not mount the shaft in Ganter on gemstones once it was modified with the coating of Simon-Vermot since the coating can be used to replace such gemstones.  Examiner disagrees with the notion that Simon-Vermot teaches away from mounting a shaft coated with the electroless nickel plating on gemstones.  First, Simon-Vermot merely suggests using the coating as a replacement for ruby pallet in a lever escapement.  Simply because the coating could be used to replace the ruby does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Providing an alternative solution is not the same as demonstrating non-obviousness.  Secondly, it would have been obvious to mount the shaft of Ganter on gemstones because of the advantages such gemstones provide including low friction and high wear resistance.  This allows the pivot to reduce losses due to friction.  Therefore, applicants’ arguments that since the lever escapement can function without ruby pallets, it would not be obvious to mount the shaft of Ganter coated with the electroless nickel on gemstones is not found persuasive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833